Citation Nr: 1535320	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected status post fracture of the mandible, with temporomandibular joint dysfunction, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to January 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

The Veteran is seeking entitlement to an extraschedular evaluation for his service-connected status post fracture of the mandible with temporomandibular joint dysfunction.  Pursuant to the Board's June 2014 remand, the RO referred the issue of entitlement to an extraschedular evaluation to the Director, Compensation Service.  In a memorandum decision, received in November 2014, the Director determined that an extraschedular evaluation was not warranted.

Upon review of the memorandum, the Board finds that it incorrectly lists the evaluations currently assigned to the Veteran's service-connected sleep apnea and irritable bowel syndrome.  It also incorrectly lists the combined evaluation currently assigned to the Veteran's service-connected disabilities.  These inaccuracies originated within the RO's September 2014 extraschedular request memorandum.  

Under these circumstances, the RO must request reconsideration by the Director, Compensation, for assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected status post fracture of the mandible with temporomandibular joint dysfunction.  This request must include an accurate factual background.  

At his November 2009 hearing before the Board, the Veteran testified that his status post fracture of the mandible, with temporomandibular joint dysfunction, caused headaches, pain, grinding, numbness, anxiety, and difficulty chewing.  He also testified that his jaw occasionally locked open, as well as closed.  As noted in the October 2010 VA dental examination, the Veteran's jaw disorder was manifested by decreased concentration, inappropriate behavior, poor social interactions, speech difficulty, fecal incontinence, pain, disfigurement, and increased absenteeism from work.

Pursuant to the Board's June 2014 remand, if the extraschedular rating request was denied, the RO was to consider whether a separate rating was warranted for any manifestations of the Veteran's jaw disorder.  Although separate evaluations have been assigned for the Veteran's sleep apnea, irritable bowel syndrome, and a speech disorder, the RO failed to consider whether a separate evaluation is warranted for any of the other manifestations referenced above, and this must be accomplished. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must consider whether separate evaluations are warranted for any of the manifestations related to the Veteran's service-connected status post fracture of the mandible, with temporomandibular joint dysfunction, other than sleep apnea, irritable bowel syndrome, and a speech disorder.

2.  The issue of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected status post fracture of the mandible, with temporomandibular joint dysfunction, currently rated as 40 percent disabling, must be referred for reconsideration to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  This finding must include consideration of the United States Court of Appeals for the Federal Circuit holding that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  This reconsideration is being sought to avoid any possible prejudice to the Veteran due to factual inaccuracies in the prior request concerning the Veteran's service-connected disabilities and their assigned evaluations.  

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

